Case 2:18-cr-00003-JPJ-PMS Document 793 Filed 06/25/20 Page 1 of 5 Pageid#: 6932




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION


 UNITED STATES OF AMERICA                  )
                                           )
                                           )    Case No. 2:18CR00003-001
                                           )
 v.                                        )    OPINION AND ORDER
                                           )
 ROY LEE DYKES,                            )    By: James P. Jones
                                           )    United States District Judge
             Defendant.                    )


       Roy Lee Dykes, Pro Se Defendant.

       The defendant, Roy Lee Dykes, whose appeal is pending, has filed a pro se

 Motion for Appeal Bond. For the reasons that follow, the motion will be denied.

       Following his indictment in this court, Dykes was detained by the magistrate

 judge pending trial, based upon the strength of the government’s evidence, as well

 as his extensive criminal history, including a 1979 conviction for armed robbery,

 1986 convictions for three counts of credit card fraud, two separate convictions in

 separate jurisdictions in 1993 for burglary and a 1993 conviction for willful

 obstruction of law enforcement officers by use of threats or violence. He also had

 a 1991 conviction for failure to appear and two convictions, one in 1986 and another

 in 2006 for probation violations. On appeal de novo to the undersigned district

 judge, the magistrate judge’s detention order was affirmed. The defendant has
Case 2:18-cr-00003-JPJ-PMS Document 793 Filed 06/25/20 Page 2 of 5 Pageid#: 6933




 remained in custody since then. He is now confined at the Bureau of Prison facility

 FCI Gilmer, in Gilmer, West Virginia.

       After a five-day jury trial, the defendant and his spouse were convicted on

 September 20, 2019, of conspiracy to distribute or possession with intent to

 distribute controlled substances. Dykes was also convicted by the jury of one count

 of distributing or possessing with intent to distribute various controlled substances,

 as well as seventeen counts of distributing or possessing with intent to distribute

 methamphetamine, heroin, cocaine, oxycodone, and alprazolam. On January 15,

 2020, he was sentenced by this court to a total term of imprisonment of 325 months.

 A written judgment incorporating this sentence was entered on January 16, 2020.

       The government’s case against Dykes was overwhelming. Dykes confessed

 his extensive drug trafficking activities to law enforcement agents after his arrest,

 and the government introduced video and audio of Dykes’ sales of drugs to an

 undercover officer. Controlled substances and large amounts of cash were seized

 from him and his codefendant spouse. Dykes testified at trial (after being advised

 by the court of his right not to do so), admitted his drug trafficking, but claimed that

 someone he believed was a federal DEA agent in Georgia named Ronnie Baffo had

 enlisted him to make trips to Virginia to sell drugs provided to him by Baffo,

 although he conceded that he may have been duped by this person.1 In rebuttal, the


       1
           He had not disclosed this information in his confession after his arrest, although
                                              2
Case 2:18-cr-00003-JPJ-PMS Document 793 Filed 06/25/20 Page 3 of 5 Pageid#: 6934




 government showed that there was no agent with that name in the DEA and that no

 arrangement as described by Dykes had ever been approved.

       Dykes is now 62 years old. He was a college athlete at the University of

 Georgia but lost his scholarship when he was arrested for robbery. According to

 his Presentence Investigation Report (PSR), dated December 16, 2019, ECF No.

 638, he said he was in “fair health,” although suffering from high blood pressure,

 sciatic nerve issues and left knee problems. He took prescription medication for his

 hypertension and his arthritis He reported undergoing surgery for prostate cancer

 in 2016.

       The Federal Rules of Criminal Procedure provide that a sentence of

 imprisonment must be stayed if an appeal is taken and the defendant is released

 pending disposition of the appeal. Fed. R. Crim. P. 38(b)(1). The Federal Rules

 of Appellate Procedure provide that the decision regarding release must be made in

 accord with the applicable provisions of the Bail Reform Act. Fed. R. App. P. 9(c).

 That Act provides, in pertinent part, that the court:

        [S]hall order that a person who has been found guilty of an offense and
        sentenced to a term of imprisonment, and who has filed an appeal or a
        petition for a writ of certiorari, be detained, unless the judicial officer
        find--


 prior to trial his retained counsel had filed a “Notice of a Public Authority Defense,” ECF
 No. 263, in which it was alleged that Dykes had been acting under the authority of either
 the ATF or the DEA and the agent’s name was “‘Ronnie’, last name unknown to the
 defendant.” Id.
                                              3
Case 2:18-cr-00003-JPJ-PMS Document 793 Filed 06/25/20 Page 4 of 5 Pageid#: 6935




       (A) by clear and convincing evidence that the person is not likely to
       flee or pose a danger to the safety of any other person or the community
       if released . . . ; and

       (B) that the appeal is not for the purpose of delay and raises a substantial
       question of law or fact likely to result in--

       (i) reversal,

       (ii) an order for a new trial,

       (iii) a sentence that does not include a term of imprisonment, or

       (iv) a reduced sentence to a term of imprisonment less than the total of
       the time already served plus the expected duration of the appeal
       process.

 18 U.S.C. § 3143(b)(1).

       I am unable to make the requisite findings contained in any of these

 subsections. Dykes is serving a lengthy sentence after multiple convictions based

 on overwhelming evidence of guilt.             Based upon his history and current

 circumstances, I find that there are no conditions of release that would ensure the

 safety of the community or his future appearance in court. There are no substantial

 questions of law or fact apparent in his appeal.

       Dykes references the current Covid-19 pandemic. However, the Bureau of

 Prisons reporting show no current cases among inmates or staff at Gilmer FCI, where

 Dykes is incarcerated, https://www.bop.gov/coronavirus/ (lasted visited June 24,

 2020). While uncontrolled high blood pressure may be a risk factor, Ernesto L.

 Schiffrin et al., Hypertension and COVID-19, Am. Journal of Hypertension, vol. 33,
                                            4
Case 2:18-cr-00003-JPJ-PMS Document 793 Filed 06/25/20 Page 5 of 5 Pageid#: 6936




 issue 5, p. 373–74 (Apr. 6, 2020), no extraordinary circumstances exist here that

 would justify staying the defendant’s sentence.

       For these reasons, the defendant’s motion, ECF No. 775, is DENIED.

       It is so ORDERED.

                                              ENTER: June 25, 2020


                                              /s/ JAMES P. JONES
                                              United States District Judge




                                          5
